DETAILED ACTION
This Office Action is in response to the Amendment filed on 8 April 2022.
Claims 1-3, 5-12, 14-21 and 23-33 are presented for examination.
Claims 1-3, 5-6, 9-12, 14-15, 18-21, 23-24 and 27-30 are amended.
Claims 4, 13 and 22 are canceled.
Claims 31-33 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 13-14, filed 8 April 2022, with respect to the 35 USC § 103 Rejection of Claims 1-3, 6-8, 10-12, 15-17, 19, 21, 24-26 and 28-30 have been fully considered and are persuasive.  The 35 USC § 103 Rejection of Claims 1-3, 6-8, 10-12, 15-17, 19, 21, 24-26 and 28-30 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-12, 14-21 and 23-33 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Akkarakaran et al (US 2019/0312618 A1) discloses Selecting Physical Uplink Control Channel (PUCCH) Resources For Channel State Information.  Specifically, see Figure 7 and paragraphs 33, 48-51, 59-60, 95 and 98-99.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469